                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

Olga Bachilova
Plaintiff,
v.                                                 Case No.: 1:19−cv−00174−JJM−LDA

The Preservation Society of Newport County
Defendant.


                               CASE OPENING NOTICE

        The above−captioned case has been opened pursuant to Rule 3 of the Federal
Rules of Civil Procedure. The above case number and caption should be used on all
papers subsequently submitted to this Court.
         The plaintiff is responsible for having the summons and complaint served within
the time allowed by Fed. R. Civ. P. 4(m). If not already filed with the complaint, the
plaintiff should file a completed summons with the Clerk of Court for signature and seal.
        Unless service is waived, proof of service of a summons must be filed with the
Court within 14 days after service as outlined in LR Cv 5.1(a). Failure to do so may result
in dismissal for lack of diligent prosecution. See: LR Cv 41.
        Counsel representing a nongovernmental corporate party must file a corporate
disclosure statement with first document filed with the Court, and properly file a
supplemental statement if any required information changes. See: Fed. R. Civ. P. 7.1.
         Parties are encouraged to exchange disclosures immediately and to commence
discovery. A case management scheduling conference will be set as soon as practicable
after an answer is filed.
        Dockets, opinions, rules forms, the court calendar and general notices can be
obtained from the Courtr's website at www.rid.uscourts.gov. Parties should specifically
review the notice(s) listed below:

          Notice of Electronic Availability of Case Information
          Notice to Counsel and Pro Se Litigants
          Guidance Regarding Motions to Seal in Civil Cases
      If you wish to inquire about your case by telephone, please contact the case
manager at the direct extension listed below.
April 4, 2019                            Hanorah Tyer−Witek, Clerk of Court


U.S. District Court
for the District of Rhode Island
One Exchange Terrace
Providence, RI 02903
Case Manager: Barbara Barletta 401−752−7202
